Citation Nr: 0510209	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  97-29 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board)  on appeal of a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that granted the veteran's claim of 
entitlement to a disability rating in excess of zero percent 
for bilateral pes planus, to 10 percent disabling effective 
February 27, 1997 (the date of the veteran's increased rating 
claim).  The veteran has perfected a timely appeal.

The Board remanded this claim for additional development to 
the Appeals Management Center (AMC) in August 2003 and it has 
now been returned to the Board.

In March 2004, the veteran submitted a statement, which is 
construed as a claim for an increased rating for bilateral 
sensorineural hearing loss.  This issue has not yet been 
adjudicated, and is referred to the RO for appropriate 
action.

In March 2005, the Board granted the veteran's motion to 
advance this case on its docket.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's bilateral pes planus is manifested by no 
more than moderate disability.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.71a, Diagnostic Code 5276 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In a letter dated in March 2004, VA advised the veteran of 
what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  He was invited to 
submit treatment records, and to advise VA if he knew of any 
evidence or information that would support his claim.  This 
notice served to advise him of the need to submit relevant 
evidence in his possession.

The veteran and his representative have been fully advised of 
the evidence needed to substantiate entitlement to a 
disability rating in excess of 10 percent for bilateral pes 
planus.  Such notice was issued to the veteran in the July 
1997 rating decision, the September 1997 statement of the 
case, a May 2001 letter, a March 2004 letter, and the May 
2004 supplemental statement of the case.  The rating 
decision, statement of the case, and supplemental statements 
of the case discussed the criteria for an increased rating 
for pes planus and the ways in which the current evidence 
failed to substantiate entitlement to that benefit.  These 
discussions served to inform the veteran of the evidence 
needed to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including service medical records and post-service VA and 
private medical records.  There are no reported records that 
are not part of the claims folder.

During the pendency of this appeal, VA provided the veteran 
with examinations in order to determine the current nature 
and extent of his service-connected bilateral pes planus.  
Thus, the Board concludes that no further examinations are 
required in this case.  38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Factual Background

Service connection has been in effect for bilateral pes 
planus since the day following the veteran's separation from 
service.

Private outpatient treatment records show that, in May 1997, 
a physician concluded that the veteran had a painful 
bilateral pes planus deformity.

The veteran was evaluated by David Brown, D.P.M., in December 
1999, while hospitalized following hip replacement surgery.  
The veteran complained of weakness in his legs and 
fatigability, in that he could not walk more than 1 block 
without having to sit down.  He used a cane for ambulation, 
but did not use arch supports or special shoes.  The veteran 
complained that he experienced pain in the ball area of both 
feet while walking and standing and occasionally experienced 
cramping in his feet at rest.  The private examiner noted 
that this condition had a limited affect on the veteran's 
activities of daily living because he was retired and did not 
ambulate as much.  

Objective examination of the veteran in December 1999, 
reportedly revealed semi-flexible hammertoe deformities 
bilaterally with right bunion formation that was painful to 
medial compression.  There was no evidence of swelling, heat, 
or redness.  The veteran's subtalar joints exhibited excess 
range of motion especially in the lateral direction, which 
the private examiner opined was probably the greatest cause 
of the veteran's pes planus deformity.  It was difficult for 
this examiner to determine the veteran's gait and functional 
limitations as the veteran was unable to ambulate following 
his hip surgery.  The examiner noted, however, that he had 
seen the veteran walk in the past when he had a mild, 
shuffling gait.  The veteran's posture on standing showed a 
moderate pes planus foot deformity.  The weight-bearing 
alignment of the Achilles tendon was medially displaced on 
the posterior calcaneus.  There was no pain on manipulation 
of the Achilles tendon and no muscle weakness.  The veteran 
also exhibited a forefoot varus which was mildly correctable 
with manipulation due to arthritis and a longstanding 
deformity which allowed limited flexibility in his foot to 
some extent in range of motion.  The diagnoses included 
moderate to severe pes planus foot deformity.

The veteran complained of an "achy pain in both feet" on VA 
feet examination in April 2004.  He stated that this pain was 
worse on some days than on others.  The veteran also stated 
that he did not use orthotics and ambulated with the help of 
a cane.  Physical examination of the veteran's feet revealed 
a mild shift in the weight-bearing line with no pronation 
deformity, no hallux valgus deformity, no callosities, and no 
Achilles tenderness.  The impression was mild pes planus 
deformity with no evidence of fatigability or incoordination.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2004).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

For that reason, in a claim for increase, the most recent 
evidence is given precedence over past examinations.  Bowling 
v. Principi, 15 Vet. App. 1, 10 (2001); Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Here, the veteran's service-connected bilateral pes planus is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004) (acquired flatfoot).

An evaluation of 10 percent disabling is available for 
moderate bilateral pes planus (or flatfoot) with the weight-
bearing line over or medial to the great toe, inward bowing 
of the Achilles tendon, and pain on manipulation and use.

The next higher evaluation of 30 percent disabling is 
available for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc), 
accentuated pain on manipulation and use, indications of 
swelling on use, or characteristic callosities.  

The maximum evaluation of 50 percent disabling is available 
for pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulation, that is not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2004).

Although the private examiner concluded in December 1999, 
that the veteran had a moderate to severe pes planus 
deformity, this evidence was obtained at a time when the 
veteran could not be fully evaluated due to his recent hip 
surgery.  This evidence is also less probative, because it is 
less recent than the VA examination.  Bowling.  

The December 1999, examination also does not describe most of 
the symptoms listed in Diagnostic Code 5276 for a severe 
disability.

The VA examiner specifically found no calluses, and no 
deformity, there have been no reports of swelling or pain on 
manipulation.  The absence of such findings, coupled with the 
examiner's finding that the veteran had only mild pes planus, 
means that this examination does not support a finding of 
severe pes planus.

The most probative evidence, namely the VA examination, 
reports none of the symptoms contemplated for the severe 
rating.  Since the veteran does not have deficiencies in most 
of the areas needed for a 30 percent evaluation, the 
disability does not more closely approximate the criteria for 
that evaluation, than for the current 10 percent rating.  
Therefore the provisions of 38 C.F.R. §§ 4.7, 4.21 do not 
provide a basis for a higher evaluation.  

The Board has considered the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  Reviewing all of the evidence, the Board 
finds that the criteria for a disability rating in excess of 
10 percent for bilateral pes planus have not been met.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).  







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus is denied.

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


